Citation Nr: 9902467	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98-01 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which confirmed a 50 percent evaluation 
for the service-connected post-traumatic stress disorder 
(PTSD).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend that the veterans 
service-connected PTSD is more severely disabling than 
currently evaluated, renders him unemployable, and warrants a 
100 percent rating.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports an 
increased evaluation, to 100 percent, for PTSD. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal must be obtained.  

2.  The veterans PTSD precludes him from securing or 
following a substantially gainful occupation.

CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§4.1, 4.7, 4.132, Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veterans claim for an evaluation in 
excess of 50 percent for PTSD is plausible and thus capable 
of substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist him in developing the facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(b) (West 
1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

An August 1997 VA examination report reflects that the 
veterans in-service history was reported.  The veteran 
continued to complain about the severity of his symptoms 
associated with his PTSD and that they affected his ability 
to obtain and retain employment.  On mental status 
examination, the veteran was alert, oriented and cooperative, 
and obviously depressed.  The veterans affect was 
blunted and he made poor eye contact.  His speech was quite 
soft spoken, and his thoughts were clear and goal oriented.  
There was no evidence of any delusions or hallucinations.  
The veterans cognitive abilities were grossly intact; 
although, he described difficulty with his cognition because 
of the intense and frequent intrusive memories and anxiety.  
There was no evidence of any acute suicidal ideation.  The 
veteran was diagnosed as having chronic and severe PTSD, and 
it was the opinion of the examiner that the veteran had 
worsened since his previous VA examination.  

During a March 1998 VA PTSD examination, the veteran 
indicated that it was difficult for him to hold down a job.  
The examiner indicated that although the veterans claims 
file was not available for review, he remembered examining 
and diagnosing the veteran with PTSD one year previously.  
The examiner indicated that the veteran appeared to have 
increasing difficulty holding down a job and that his 
previous job had lasted only a week.  The examiner also noted 
that the veteran continued to suffer from painful intrusive 
memories and nightmares and that he suffered from distress 
when he was exposed to stimuli which reminded him of his 
combat experiences, such as the sounds of helicopters and 
certain music.  The veteran also related that he avoided 
situations, such as war movies and crowds,  which caused him 
to have problems.  The veteran related that he had a 
decreased interest in almost all previously pleasurable 
activities and that he felt emotionally numbed and detached 
from everyone.  The veteran related that he was continuously 
anxious and depressed and that he had occasional suicidal 
ideation.  The report reflected that the veterans sleep 
patterns were disturbed as he would frequently awaken in the 
early morning.  The examiner noted that the veteran was 
angry, irritable and short tempered, and that such traits 
caused him to have difficulty functioning in the work place 
and in his interpersonal relationships (the veteran was 
divorced three times). 

The VA examiner in March 1998 also noted that the veteran had 
difficulty concentrating and focusing, and was hypervigilant 
(the veteran related that he was constantly on guard and 
would check the locks on his home at night).  The examiner 
noted that the veteran was not on any medication, was 
receiving care at a local VA Medical Center, and was 
unemployed.  The examiner reported that the veteran had been 
divorced three times and that he lived alone.  The veteran 
indicated that he had a girlfriend and that they would 
occasionally go out; otherwise, he had no further outside 
social contact.  The examiner indicated that the veteran had 
lost his last job because he became angry.  It was noted that 
the veteran had had over ten jobs within the previous few 
years and that he had been fired from most of them because of 
his anger, irritability, emotional withdrawal and inability 
to get along with his supervisor and co-workers.  The 
examiner reported that the veterans longest job had been for 
nine years and that it ended in 1989 because he could not 
stand the harassment from truck drivers all the time.  Since 
that time, the veteran indicated that he had difficulty 
holding down a job for any length of time. 

On mental status examination in March 1998, the veteran was 
alert, oriented, cooperative, soft spoken, had poor eye 
contact, and a short response to most of the questions asked.  
He appeared to have been obviously depressed and demoralized.  
His thoughts were clear and goal oriented, and there was no 
evidence of any delusions or hallucinations.  His cognitive 
abilities were grossly intact and there was no evidence of 
any suicidal ideation.  However, the veteran reported having 
occasional suicidal ideation.  The Axis One diagnosis was 
chronic and severe PTSD.  The veteran was also found to have 
been unemployed and socially isolated and he was assigned a 
Global Assessment Functioning Score (GAF) of 45.  The 
examiner indicated that the veteran clearly had extreme 
serious to severe symptoms of PTSD which caused him to have 
difficulty functioning in intimate relationships and in 
obtaining and retaining employment.  The veteran was found to 
have been currently unemployed because of his inability to 
interact appropriately in the work place at his previous 
jobs.  

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, formerly as set forth in 38 C.F.R. §§ 4.125-4.132 
(1996) (redesignated as 38 C.F.R. §§ 4.125-4.130).  See 61 
Fed. Reg. 52695-52702 (1996).  The RO has evaluated the 
veterans PTSD at the 50 percent rate under both the prior 
and newly-revised criteria.  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  But see generally Rhodan v. West, No. 96-1080, 
December 1, 1998 (the effective date of the revised 
regulations prevents the application, prior to the effective 
date, of the liberalizing law rule in Karnas v. Derwinski).  

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 100 percent 
evaluation is warranted for PTSD where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  PTSD is 
manifested by totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy which result in the veteran 
demonstrably unable to obtain or retain employment.  The 
veterans PTSD is currently evaluated at the 50 percent rate.

Under the newly revised criteria for Diagnostic Code 9411, 
effective from November 7, 1996, (to be codified at 4.130), a 
100 percent evaluation is warranted for PTSD manifested by 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The Board finds that the veterans service-connected PTSD 
warrants a 100 percent evaluation pursuant to the former 
criteria of Diagnostic Code 9411.  In reaching such 
conclusion, the Board notes that both the August 1997 and 
March 1998 VA examination reports reflect that the veteran is 
currently unemployed, and that he has had difficulty 
retaining employment over the years as a result of his PTSD 
symptoms, such as anger, irritability and emotional withdraw.  
In addition, the VA examiner in March 1998 concluded that the 
veterans PTSD was extremely serious to severe, and that it 
caused him to have difficulty in obtaining and retaining 
employment and in his interpersonal relationships (the 
veteran has been divorced three times).  The examiner also 
indicated that the veteran was currently unemployed as a 
result of his inability to interact appropriately in the work 
place at his previous jobs.  Indeed, it was noted that the 
veteran had not worked since 1989.  

Finally, the veteran was assigned a GAF score of 45 which is 
indicative of major functional impairment involving some 
problems with reality testing.  Given the severity of the 
symptoms which can be attributed to the service-connected 
PTSD, it is not unreasonable to conclude that this condition 
prevents him from securing or following substantially gainful 
employment.  These factors, combined with the veterans 
repeated failure at retaining gainful employment and his 
difficulty with associating and dealing with his co-workers 
and supervisors, leads the Board to conclude that with 
resolution of reasonable doubt in the veterans favor, he 
meets the criteria for a 100 percent evaluation.  
Accordingly, a schedular 100 percent disability evaluation is 
warranted under the old criteria of Diagnostic Code 9411. The 
benefit of the doubt is resolved in his favor.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to a 100 percent schedular rating for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
